Case 4:19-cv-00180-ALM-KPJ Document 186 Filed 12/14/19 Page 1 of 3 PageID #: 4212



                         IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

  Edward Butowsky,

       Plaintiff,

  v.                                                   Case No. 4:19-cv-00180-ALM-kpj

  Michael Gottlieb, et al.,

       Defendants


                              REQUEST FOR JUDICAL NOTICE

          NOW COMES Edward Butowsky, the Plaintiff, requesting that the Court take judicial

  notice of documents relevant to his CORRECTED MOTION TO COMPEL FEDERAL BUREAU OF

  INVESTIGATION TO COMPLY WITH SUBPOENA DUCES TECUM (Doc. No. 179):

          On December 9, 2019, the inspector general of the U.S. Department of Justice released a

  report regarding part of what the SECOND AMENDED COMPLAINT describes as as the “Russia

  Collusion Hoax.” See Office of Inspector General, U.S. Department of Justice, “Review of Four

  FISA Applications and Other Aspects of the FBI's Crossfire Hurricane Investigation”

  (https://www.justice.gov/storage/120919-examination.pdf).    The    report   outlines   rampant

  misconduct, deception, and cover-ups by FBI agents who were promoting the Russia Collusion

  Hoax, including tampering with evidence for purposes of obtaining a surveillance warrant.

           In an order dated December 13, 2019 in the related case of Ed Butowsky v. David

  Folkenflik, et al., Magistrate Judge Caroline M. Craven denied the Plaintiff's motion to compel

  the FBI's compliance with a nearly-identical subpoena duces tecum. See December 13, 2019

  ORDER (Doc. No. 80), Case 4:18-cv-00442-ALM-CMC. In that same order, Judge Craven noted

  as follows:



                                               -1-
Case 4:19-cv-00180-ALM-KPJ Document 186 Filed 12/14/19 Page 2 of 3 PageID #: 4213



          ...a review of Mr. Hardy’s Declaration indicates the FBI did not search for records
          regarding Seth Conrad Rich in CART or in the FBI’s email system in its WFO. Nor is
          there any indication before the Court the FBI searched for any of the other requests
          contained in the Touhy request (i.e., regarding Aaron Rich).

  ORDER at 29. Judge Craven further held that the FBI did not act arbitrarily or capriciously by

  refusing to comply with the subpoena duces tecum. Id. at 33. The Plaintiff believes the inspector

  general's report is relevant to the question of whether the FBI acted arbitrarily or capriciously in

  refusing to produce documents (e.g., whether the bureau was / is trying to conceal its own

  misconduct regarding claims of Russian “hacking”), therefore he asks the Court to take judicial

  notice of that report.


                                                Respectfully submitted,




                                                ______________________________
                                                Ty Clevenger
                                                Texas Bar No. 24034380
                                                212 S. Oxford Street #7D
                                                Brooklyn, New York 11217
                                                Phone: (979) 985-5289
                                                Fax: (979) 530-9523

                                                ATTORNEY FOR PLAINTIFF
                                                EDWARD BUTOWSKY




                                                 -2-
Case 4:19-cv-00180-ALM-KPJ Document 186 Filed 12/14/19 Page 3 of 3 PageID #: 4214



                                   CERTIFICATE OF SERVICE

          I hereby certify that on December 14, 2019, a copy of the foregoing document was filed
  electronically with the Court’s ECF system, which should result in automatic notification to all
  counsel of record.

                                                Respectfully submitted,




                                                ______________________________
                                                Ty Clevenger




                               CERTIFICATE OF CONFERENCE

          I certify that I conferred via telephone with Asst. U.S. Attorney Robert Wells, counsel for
  the FBI, and he stated that he did not believe a conference required by Local Rule 7(h) or 7(i)
  insofar as this request for notice is not a motion. Nonetheless, I conferred with counsel for all of
  the parties via email, and counsel for the Vox Defendants, New York Times Defendants, and
  CNN Defendants indicated that their clients did not oppose this request. Counsel for Defendants
  Gottlieb, Governski, and Boies Schiller Flexner, LLP indicated that their clients did not take a
  position on this request.

                                                Respectfully submitted,




                                                ______________________________
                                                Ty Clevenger




                                                  -3-
